Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Orin Vecchio on 9/2/2022.
The application has been amended as follows: 
In line 1 of claim 6 following "The portable hygiene apparatus as recited in claim" the following has been deleted: --5--and the following has been inserted --1--.
Claim 6 should now depend from claim 1.
In line 1 of claim 11 following "The hygiene station as recited in claim" the following has been deleted: --10--and the following has been inserted --8--.
Claim 11 should not depend from claim 8.

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a portable hygiene apparatus according to the claim including a faucet member, said faucet member configured to control dispensing of the fluid into the basin member; a second tank, said second tank being mounted to said frame, said second tank being operably coupled to said basin member via a drain pipe; and a photovoltaic panel, said photovoltaic panel being mounted to said top member, said photovoltaic panel being electrically coupled to said power supply, wherein said frame further includes an upper portion, said upper portion of said frame extending upward from an area adjacent to the basin member, said upper portion further including a top member, said top member operable to provide coverage of the basin member.
The subject matter of the independent claim 8 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a hygiene station according to the claim wherein said upper portion of said frame extends vertically from said lower portion, said upper portion of said frame further including a top member, said top member being planar in manner, said top member having a surface area sufficient to provide coverage of the hygiene station, and said top member has mounted to an upper surface thereof a photovoltaic panel, said photovoltaic panel having a plurality of photovoltaic cells, said photovoltaic panel being electrically coupled to said power supply.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Boyle (US Patent No. 10,271,691) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a portable hygiene apparatus comprising: a frame, said frame having a plurality of support members, said frame providing a structure to facilitate transportation of the portable hygiene apparatus; a first tank, said first tank having an interior volume, said first tank having disposed therein a fluid; a basin member, said basin member being mounted to said frame; a pump, said pump being operably coupled to said first tank, said pump being configured to transfer the fluid disposed in said first tank to said basin member; and a power supply, said power supply being mounted to said frame, said power supply being electrically coupled to said pump and configured to provide operation thereof.  
Neeb (US Patent No. 5,305,481) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a portable hygiene station including a first and second tank within a frame.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754